Citation Nr: 0812627	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-11 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
major depressive disorder.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to January 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho. 




FINDING OF FACT

Throughout the rating period on appeal, the veteran's major 
depressive disorder has been productive of symptoms resulting 
in an occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 30 
percent, but no higher, for major depressive disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 
9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability rating assigned for his major 
depressive disorder.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Service connection for major depressive disorder was 
initially granted in a November 2005 decision.  At that time, 
a noncompensable evaluation was assigned effective April 22, 
2005.  Shortly following this, a February 2006 decision 
granted a 10 percent evaluation, also effective April 22, 
2005.  The veteran contends that his symptoms are of such 
severity as to warrant an increased rating throughout the 
rating period on appeal. 

Major depressive disorder is evaluated under the general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9434.  Under this general rating formula, a
10 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

In order to be entitled to the next-higher 30 percent rating 
under DC 9434, the evidence must show occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
asks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The Board has reviewed the evidence of record during the 
period in question and finds that veteran's disability 
picture most nearly approximates the next-higher 30 percent 
evaluation under DC 9434.  Indeed, the 10 percent rating 
currently in effect, is intended to reflect only mild or 
transient symptoms that only occasionally impair the veteran.  
Here, however, the medical evidence tends to indicate more 
than transient psychiatric symptomatology.  For example, an 
October 2005 VA examination revealed chronic depression and 
anxiety.  In a subsequent November 2006 VA outpatient record, 
the veteran stated that he often wanted to be isolated from 
others.  He endorsed sleeping problems, concentration deficit 
and decreased interest in leisure activities at that time.  
He also reported that he constantly felt sluggish.

The record also contains testimonial evidence from the 
veteran and a friend which report continuing psychiatric 
symptoms.  The letters from the veteran and his friend report 
symptoms including chronic sleep loss, difficulty working and 
socializing, low energy level, low motivation, panic attacks, 
difficulty concentrating and loss of interest in many of 
leisure activities.  

The veteran and his acquaintances are competent to report on 
his observable symptoms.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Moreover, the veteran's friend is a 
Registered Nurse (RN), which further bolsters her competence 
to comment on his disability picture.  Furthermore, the Board 
finds no basis for questioning the credibility of the 
testimonial evidence of record.  Indeed, the veteran's 
disability picture is described consistently in the various 
submissions.   Moreover, the testimonial evidence is 
generally supported by the clinical records.  For example, 
the veteran's complaints of sleep impairment are corroborated 
by a November 2006 VA outpatient record which notes his use 
of an over-the-counter sleep aid.  As previously noted, 
another November 2006 record reflected complaints of symptoms 
including sleep impairment, concentration deficit, and 
anhedonia.

Due to the persistency of the veteran's symptoms, as 
demonstrated by both the medical and testimonial evidence of 
record, the veteran's symptomatology cannot fairly be 
characterized as transient.  Moreover, his symptoms generally 
appear to be more than mild in degree.  Indeed, in a June 
2007 statement, the veteran reported that he has "daily 
anxiety, depression, irritability, frequent anxiety attacks 
and nightly sleep impairment." He additionally noted that 
"I have increasing difficulty at work with irritability and 
have been increasingly less social.  I continue to deplete my 
sick and vacation time at an alarming rate."  

Based on the foregoing, the currently-assigned 10 percent 
evaluation for the veteran's major depressive disorder is 
found to under-represent the consistency and severity of his 
disability picture throughout the rating period on appeal.  
Indeed, the evidence is determined to be more consistent with 
the next-higher 30 percent rating which addresses symptoms of 
depressed mood, anxiety, panic attacks and poor sleep, all of 
which are components of the veteran's disability picture 
throughout the rating period on appeal.

For the foregoing reasons, a 30 percent evaluation is 
warranted throughout the rating period on appeal.  The Board 
will now consider whether an evaluation in excess of that 
amount is appropriate here.

In order to be entitled to the next-higher 50 percent rating 
for major depressive disorder, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the Board finds that 
the evidence does not support an evaluation in excess of 30 
percent for the veteran's service-connected major depressive 
disorder for any portion of the rating period on appeal, as 
will be discussed below.  

The overall evidence of record does not indicate that the 
veteran's service-connected major depressive disorder has 
caused speech or thought disorders.  To the contrary, VA 
examination in October 2005 indicated that there was no 
impairment in thought process or communication.  Based on the 
foregoing, then, the evidence does not show speech, 
communication or deficiencies in thought process such as to 
warrant the next-higher 50 percent evaluation under DC 9434.  

The evidence of record also fails to indicate panic attacks 
occurring more than once weekly.  The competent evidence 
further fails to reveal significant memory impairment.  In 
fact, while the October 2005 VA examination did not 
specifically address memory, it was noted that the veteran 
had no cognitive impairment.  No other objective evidence of 
record shows memory loss and the veteran has not endorsed 
memory problems.  

The evidence of record does reflect disturbances in 
motivation and mood.  Indeed, anxiety and depression were 
noted at the October 2005 VA examination.  Additionally, the 
veteran reported a loss of interest in leisure activities.  

Despite the disturbances in motivation and mood detailed 
above, the overall evidence does not show that the veteran's 
major depressive disorder symptoms have  caused occupational 
and social impairment with reduced reliability and 
productivity such as to warrant the next-higher 50 percent 
evaluation under the general rating formula for mental 
disorders.  The Board acknowledges the November 2005 and 
April 2006 letters in which the veteran stated that he often 
had to miss work due to his depression and anxiety.  However, 
VA examination in October 2005 shows essentially normal 
communication and cognitive abilities and a November 2006 VA 
treatment note shows that the veteran was appropriate and 
cooperative, with normal insight and judgment.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted here, the Board has also 
considered the veteran's Global Assessment of Functioning 
(GAF) scores assigned at his October 2005 VA examination.  
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

Here, the VA examination reveals a GAF score of 65. In this 
regard, the Board notes that scores ranging from 61-70 
reflect mild symptoms (e.g. depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Based on the above, the veteran is entitled to a 30 percent 
evaluation throughout the rating period on appeal.  However, 
an initial evaluation in excess of 30 percent is not 
warranted for any portion of the rating period on appeal.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
October 2005, he was afforded a formal VA examination. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial evaluation of 30 percent for major depressive 
disorder is granted, subject to the rules governing payment 
of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


